        Case 1:18-cv-00607-LY-ML Document 33 Filed 10/17/18 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

DENNIS RYLAN RIZER,                          §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §           C.A. No. 1:18-CV-00607-LY
                                             §
COUNTY OF BASTROP, TEXAS,                    §
BASTROP INDEPENDENT SCHOOL                   §
DISTRICT, 335TH JUDICIAL                     §
DISTRICT, JUDGE REVA TOWSLEE                 §
CORBETT, BASTROP COUNTY                      §
SHERIFF, ET AL,                              §
                                             §
              Defendants.                    §

 BASTROP INDEPENDENT SCHOOL DISTRICT’S AND SUPERINTENDENT
     BARRY EDWARDS’S REPLY TO PLAINTIFF’S RESPONSE TO
               DEFENDANTS’ MOTION TO DISMISS

                    INTRODUCTION & SUMMARY OF ARGUMENT

       Rizer sued Bastrop Independent School District (BISD) and BISD Superintendent

Barry Edwards (Edwards), as well as numerous other entities and individuals, alleging a

variety of state and federal claims against all defendants. See Dkt. 1. All defendants filed

separate, timely motions to dismiss all claims, asserting immunity from suit and failures to

establish subject matter jurisdiction in this Court. See Dkt. 3, 4, 8, 9, & 10. Specifically,

BISD and Edwards filed two motions to dismiss—Motion to Dismiss State Law Claims

Against Barry Edwards Pursuant to the Texas Tort Claims Act Election of Remedies and

Motion to Dismiss Pursuant to Rule 12(b)(1) and (6). See Dkt. 8 & 9. After the Court

referred all motions in the case to United States Magistrate Judge Mark Lane, Judge Lane
        Case 1:18-cv-00607-LY-ML Document 33 Filed 10/17/18 Page 2 of 5



ordered the Plaintiff to substantively respond to all pending motions to dismiss no later

than September 17, 2018. See Dkt. 19 & 20. After Plaintiff requested an extension of time,

the deadline was extended to October 15, 2018. See Dkt. 28. On October 15, 2018, Plaintiff

filed his “Response to Bastrop Independent School District’s and Superintendent Barry

Edwards’s Motion to Dismiss Pursuant to Rule 12(B)(1) & (6) [Document #8].” See Dkt.

29.

       As Plaintiff’s response is simply a regurgitation of the same nonsensical attempt at

premature discovery requested of the other defendants in this case, Plaintiff fails to dispute

any legal authority or argument presented by BISD and Edwards in either motion to

dismiss. See Dkt. 8, 9, & 29. Because Plaintiff fails to substantively respond, as ordered,

to BISD’s and Edwards’s motions to dismiss, pursuant to Local Rules, both BISD’s and

Edwards’s motions to dismiss are unopposed. Local Rule CV-7(e)(1)-(2).

                          ARGUMENT AND AUTHORITIES

       BISD and Edwards have presented legal and factual reasons why Plaintiff’s lawsuit

should be dismissed, including jurisdictional barriers and failure to state a claim on which

relief can be granted. See Dkt. 8 & 9.

       In its first Order, this Court advised Plaintiff that he had “offered no substantive

responses to the motions.” See Dkt. 20. The Court ordered Plaintiff to “respond to all

pending motions to dismiss…stating why his claims should not be dismissed for the

reasons stated in the motions.” See Dkt. 20. The Court explained that “failure to comply

with this Order will result in the motions being granted as unopposed.” See Dkt. 20. The




                                              2
        Case 1:18-cv-00607-LY-ML Document 33 Filed 10/17/18 Page 3 of 5



Court further cautioned “that failure to timely or substantively respond to any motion in

this case will result it being granted as unopposed.” See Dkt. 20.

       In its second Order, when granting Plaintiff an extension of time, this Court again

admonished Plaintiff to “substantively respond to Defendants’ motions to dismiss because

his response on file was entirely inadequate.” See Dkt. 28. The Court then advised Plaintiff

that “[n]o further extensions of time will be granted” and “[f]uture failure to timely or

substantively respond to any motion in this case will result it being granted as unopposed.”

See Dkt. 28.

       Plaintiff filed a response to only one of BISD’s and Edwards’s motions to dismiss.

See Dkt. 29. In his response, Plaintiff seems to indicate in the title that he is responding to

Document No. 8, which is BISD’s Rule 12(b)(1) Motion to Dismiss State Law Claims

Against Barry Edwards Pursuant to the Texas Tort Claims Act Election of Remedies

Provision. See Dkt. 8. However, the title to Plaintiff’s response also indicates that he is

responding to Document No. 9, which is BISD’s and Edwards’s Motion to Dismiss

Pursuant to Rule 12(b)(1) & (6). See Dkt. 9. However assessed, as of October 15, 2018,

Plaintiff has only “responded” to one of BISD’s and Edwards’s motions to dismiss.

       More significantly, the response filed by Plaintiff is completely inadequate and

noncompliant with both of this Court’s orders. Plaintiff presents no evidence or legal basis

for disputing any positions presented in either of BISD’s and Edwards’s motions to

dismiss. Plaintiff simply filed his third “Conditional Acceptance” in which he “accept[s]

the claims” in the motion on the “conditions” that BISD and Edwards “provide [him] with

evidence of each of [our] assertions in the Motion” or answer various questions he poses


                                              3
        Case 1:18-cv-00607-LY-ML Document 33 Filed 10/17/18 Page 4 of 5



so that he “might determine whether or not [we] are acting within the law and/or whether

or not [his] command is proper and to provide the basis of determining those issues of

controversy of law or of fact for further litigation if necessary.” See Dkt. 29. This Court in

its first Order cited this exact language as a basis of how “Plaintiff Rizer has offered no

substantive response to the motions.” See Dkt. 20.

       The time for any opposition to BISD’s and Edwards’s motions to dismiss has now

expired. Local Rule CV-7(e)(2). Plaintiff has failed to comply with this Court’s Orders to

file substantive opposition. See Dkt. 20 & 28. Plaintiff has failed to meet his burden to

establish the Court’s subject matter jurisdiction and plead a claim on which relief can be

granted. Because of this failure, and Plaintiff’s inability to oppose motions to dismiss which

identify those issues specifically, this Court should dismiss the lawsuit as unopposed. Fed.

R. Civ. P. 12(b)(1) and (6); Local Rule CV-7(e)(2).

                                         PRAYER

       Bastrop Independent School District and Superintendent Barry Edwards request that

this Court dismiss all of Rizer’s claims against BISD and Edwards with prejudice.




                                              4
       Case 1:18-cv-00607-LY-ML Document 33 Filed 10/17/18 Page 5 of 5



                                          Respectfully submitted,

                                          ROGERS, MORRIS, & GROVER, L.L.P.

                                          __________________________________
                                          CLAY T. GROVER
                                          State Bar No. 08550180
                                          Fed. I.D. No. 15064
                                          cgrover@rmgllp.com
                                          JONATHAN G. BRUSH
                                          State Bar No. 24045576
                                          Fed. I.D. No. 619970
                                          jbrush@rmgllp.com
                                          5718 Westheimer, Suite 1200
                                          Houston, Texas 77057
                                          Telephone: 713/960-6000
                                          Facsimile: 713/960-6025

                                          ATTORNEYS FOR DEFENDANTS
                                          BASTROP INDEPENDENT SCHOOL
                                          DISTRICT AND BARRY EDWARDS




                            CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to
all counsel of record. I also certify that I sent a copy of the foregoing via United States
mail, certified, return receipt requested, and addressed as follows:

                                   Dennis Rylan Rizer
                                   6715 Skynook Drive
                                    Austin, TX 78745
                         (via cm/rrr 7018 0680 0002 3337 0534)



                                          __________________________________
                                          Attorney for Bastrop Independent School
                                          District and Barry Edwards


                                            5
